Citation Nr: 0400564	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for hypertension from August 
19, 2000?

2.  What evaluation is warranted for left hip chondromalacia 
from August 19, 2000?

3.  What evaluation is warranted for residuals of injury to 
the thoracic spine since August 19, 2000?

4.  What evaluation is warranted for fungal infection of feet 
and right thumbnail since August 19, 2000?

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tendonitis of the 
left knee.

7.  Entitlement to service connection for gastroesophageal 
reflux disease. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
February 1990 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. This appeal also stems from a 
May 2002 rating decision of the RO in Roanoke, Virginia.  The 
veteran's file was permanently transferred to the Roanoke RO 
in April 2002.

A September 2002 rating decision granted service connection 
for tinnitus and a ruptured ear drum with history of 
infection.  The veteran perfected appeals of these issues, 
however, they are no longer before Board for consideration 
since the September 2002 rating decision granted the full 
benefits sought with regard to these issues.  38 U.S.C.A. § 
7105 (West 2002).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.
  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Unfortunately, correspondence from the RO dated in July 2001 
did not satisfy the notification requirements of the VCAA.  
Specifically, the notice provided failed to set forth for 
each issue what evidence was needed to substantiate each 
claim, what portion of any necessary evidence for each claim 
VA would secure for the claimant, and what portion of any 
necessary evidence for each claim the veteran was responsible 
for securing  Further, additional development is necessary 
before VA's duty to assist the veteran in obtaining evidence 
to support his claim is met.

Regarding the evaluation of the veteran's hypertension, it 
must be confirmed by readings taken two or more times on at 
least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).  A review of the record indicates that this 
was not done.  Hence, further development is required.

The veteran underwent a VA dermatology examination in 
February 2002 and audiology examination in May 2002.  The 
examination reports indicate that the claims file was not 
available for review.  VA regulations require that each 
disability be viewed in relation to its history both in the 
examination and in the evaluation of the disability.  
38 C.F.R. § 4.1 (2003).  Thus, it is essential that the 
examining physician have the veteran's medical records to 
review in conjunction with the examination, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A review of the May 2002 VA general medical examination 
report reveals that the contents are inadequate for rating 
purposes with regard to the veteran's hip and thoracic spine 
disabilities.  With the evaluation of musculoskeletal 
disabilities, particularly those involving limitation of 
motion, rating personnel must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40, 4.45 (2003).  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  In 
addition, the examination did not appear to specifically 
address the thoracic spine, although attention was given to 
the lumbosacral area.

Moreover, the veteran's thoracic spine disability is rated 
under 38 C.F.R. § 4,71a, Diagnostic Code 5291 (2003), 
limitation of motion of the dorsal spine.  This diagnostic 
code was eliminated due to a new general rating formula for 
diseases and injuries of the spine that became effective 
September 26, 2003.  The RO has not had the opportunity to 
consider the claim in light of the recent regulatory change.  
Thus, further development is in order.

For the reasons stated above, further development in the form 
of VA examinations is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
hypertension, left hip, and thoracic 
spine disorders since May 2002 and for 
bilateral hearing loss, gastroesophageal 
reflux, and a left knee disability since 
service and ask him to sign the 
appropriate releases.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied 
consistent with the decision in 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

3.  Next, the RO should make arrangements 
for the veteran to undergo an orthopedic 
examination for his left knee, left hip 
and thoracic spine disabilities; an 
audiology examination for bilateral 
hearing loss; a gastroenterology 
examination for gastroesophageal reflux 
disease; and general medical examination 
for hypertension and a fungal disability.  
The claims folder must be made available 
to the physicians for review.  A notation 
that this record review took place should 
be included in the examination reports.

Regarding the orthopedic examination, all 
tests or studies deemed necessary to 
ascertain the nature and severity of left 
hip and thoracic spine disorders should 
be ordered.  The report must include 
ranges of thoracic and left hip motion 
with notations as the degree of motion at 
which the veteran experiences pain, if 
any.  The combined range of thorocolumbar 
motion must be reported.  The examiner 
must note whether there is evidence of 
favorable or unfavorable ankylosis of the 
thoracic spine.  Any limitation of 
thoracic spine motion should be 
characterized as slight, moderate, or 
severe.  The physician should identify 
and describe any other current 
symptomatology for the left hip and 
thoracic spine, including any functional 
loss of the due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy 
of disuse.  The physician should inquire 
as to whether the veteran experiences 
flare-ups, and if so, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  The orthopedist must also 
opine whether it is at least as likely as 
not that left knee tendonitis is related 
to service.  

In order to ascertain the nature and 
etiology of the veteran's bilateral 
hearing loss, the audiologist should 
conduct all appropriate tests or studies 
to determine whether it is at least as 
likely as not that any current hearing 
loss is related to service.

Regarding the general medical 
examination, all tests or studies deemed 
necessary to ascertain the nature and 
severity of hypertension and a fungal 
infection should be ordered.  Blood 
pressure readings for hypertension should 
be taken at least two times on three 
different days.  As for the skin 
disorder, the physician should report the 
type of medication, if any, that is used 
to treat the disorder.  If more than 
topical therapy was required in the last 
12-month period, then indicate the 
duration of such treatment over that 
period of time.  The physician should 
describe what percentage of exposed areas 
is affected and what percentage of the 
overall body is affected.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



